DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A1: A road contact surface of a block as illustrated in Figure 3.
Species A2: A road contact surface of a block as illustrated in Figure 8, reading on claim 14.
Species A3: A road contact surface of a block as illustrated in Figure 9, reading on claims 3 and 12. 
Species A4: A road contact surface of a block as illustrated in Figure 10.
Species A5: A road contact surface of a block as illustrated in Figure 11.
Species A6: A road contact surface of a block as illustrated in Figure 12, reading on claim 3.
Species A7: A road contact surface of a block as illustrated in Figure 13, reading on claim 3.
Species A8: A road contact surface of a block as illustrated in Figure 14, reading on claim 14.
Species A9: A road contact surface of a block as illustrated in Figure 15, reading on claims 3 and 12.
Species A10: A road contact surface of a block as illustrated in Figure 16, reading on claim 14.
Species A11: A road contact surface of a block as illustrated in Figure 17, reading on claim 12.
Species A12: A road contact surface of a block as illustrated in Figure 18.
Species A13: A road contact surface of a block as illustrated in Figure 19.
Species A14: A road contact surface of a block as illustrated in Figure 20.
Species A15: A road contact surface of a block as illustrated in Figure 21.
Species A16: A road contact surface of a block as illustrated in Figure 22.
Species A17: A road contact surface of a block as illustrated in Figure 23.

Species B1: A recess/protrusion structure as illustrated in Figure 4.
Species B2: A recess/protrusion structure as illustrated in Figure 24.
Species B3: A recess/protrusion structure as illustrated in Figure 25.
Species B4: A recess/protrusion structure as illustrated in Figure 26.
Species B5: A recess/protrusion structure as illustrated in Figure 27.
Species B6: A recess/protrusion structure as illustrated in Figure 28.
Species B7: A recess/protrusion structure as illustrated in Figure 29.
Species B8: A recess/protrusion structure as illustrated in Figure 30.
Species B9: A recess/protrusion structure as illustrated in Figure 31.
Species B10: A recess/protrusion structure as illustrated in Figure 32.
Species B11: A recess/protrusion structure as illustrated in Figure 33.
Species B12: A recess/protrusion structure as illustrated in Figure 34.
Species B13: A recess/protrusion structure as illustrated in Figure 35.

Species C1: A cross-sectional shape of a recess/protrusion portion as illustrated in Figure 5, reading on claim 14.
Species C2: A cross-sectional shape of a recess/protrusion portion as illustrated in Figure 36.
Species C3: A cross-sectional shape of a recess/protrusion portion as illustrated in Figure 38.

Applicant is required, in reply to this action, to elect a single species from Species A1-A17, a single species from B1-B13, and a single species from Species C1-C3 to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A1-A17, B1-B13, and C1-C3 lack unity of invention because even though the inventions of these groups require the technical feature of recess/protrusion portions with a height in a range of 0.1-1.0 mm and a width of 0.1-0.8 mm, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Gayton. Gayton teaches a specific embodiment having a recess/protrusion region with a depth equal to 0.6 mm and a height equal to 0.6 mm (paragraph [0057]; figures 2 and 9).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	May 11, 2022

/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749